Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-MAY-2020
                                                         02:55 PM



                            SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE HAROLD HARSHMAN, Petitioner.


                          ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Harold Harshman’s

petition for writ of mandamus, filed on April 7, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that, under the standard by which this

court reviews a petition for writ of mandamus, petitioner fails

to demonstrate that he is entitled to the requested extraordinary

relief from this court.    See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          FINALLY, IT IS HEREBY ALSO ORDERED that the clerk of

the appellate court shall forward a copy of the petition to the

Family Court of the First Circuit, State of Hawai#i (adoption

records and/or legal research division) to provide assistance to

petitioner, as appropriate.

          DATED:   Honolulu, Hawai#i, May 15, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2